Citation Nr: 1028400	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for left sternoclavicular 
osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
August 1999.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for sternoclavicular osteomyelitis.  In 
May 2008, the Veteran testified before a Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing proceedings 
is of record. 

The Veterans Law Judge who conducted the May 2008 hearing has 
since retired from the Board.  The Veteran was sent a letter in 
April 2010 notifying him of his right to have the same judge who 
conducted the hearing be the one to make a decision on his claim, 
pursuant to 38 C.F.R. § 20.707.  The Veteran did not respond to 
this letter.  Thus, he has waived his right to a new hearing and 
no further development in this regard is warranted.
 
The Board remanded this case for additional development in 
December 2008.  Specifically, the Board directed the RO to 
provide a VA examination and to ensure that all notice and 
assistance requirements were met.  An adequate VA examination was 
provided in June 2009.  In February 2009, the RO provided the 
Veteran with a notice letter that indicated that previous rating 
decisions in January 2006 and June 2006 were final and that in 
order to reopen the claim, the Veteran must submit new and 
material evidence.  The criteria for substantiating a new and 
material evidence claim are inapplicable to the claim on appeal.  
As noted in the previous Board remand, the Board considered the 
January 2006 rating decision as the decision on appeal.  The 
Board treated a statement submitted by the Veteran in January 
2006 as a continuance of the appeal, rather than a claim to 
reopen, as it was received prior to the expiration of the appeals 
period.  See 38 CFR § 3.156(b).  Even though the February 2009 
letter noted the criteria for substantiating a claim to reopen 
service connection based on new and material evidence, the 
directives of the remand were substantially complied with.  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Specifically, the 
letter noted the information and evidence necessary to 
substantiate a service connection claim on the merits and 
notified the Veteran of the responsibilities of VA and himself in 
substantiating the claim.  Thus, the claim is ready for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's left sternoclavicular 
osteomyelitis and his service.


CONCLUSION OF LAW

The criteria for service connection for left sternoclavicular 
osteomyelitis are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice of all the criteria for 
substantiating a service connection claim, including the criteria 
for assigning disability ratings and effective dates in March 
2006 and February 2009, subsequent to the initial adjudication.  
The February 2009 notice, in error, noted that the Veteran needed 
to submit new and material evidence to reopen the claim.  
However, the letter also noted the criteria for substantiating a 
service connection claim on the merits and notified the Veteran 
of the responsibilities of VA and himself in substantiating the 
claim.  Thus, the error is deemed harmless. While the 2006 and 
2009 notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently readjudicated 
in an October 2009 supplemental statement of the case, following 
the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the etiology of the 
disability on appeal, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  As such, the Board now turns to the 
merits of the Veteran's claim.

Analysis

The Veteran seeks service connection for left sternoclavicular 
osteomyelitis.  He essentially contends that because his 
osteomyelitis developed less than one year after his separation 
from service, it should be found to be related to his service.  
Thus, his claim is one of entitlement based on a presumption of 
service connection.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases shall be granted service connection 
although not otherwise established as incurred in or aggravated 
by service if manifested to a compensable degree within one year 
after service in a period of war or following peacetime service 
on or after January 1, 1947, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Osteomyelitis, however, is not listed as one 
of the presumptive diseases.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current diagnosis of left sternoclavicular 
osteomyelitis.  A September 2000 private pathology report as well 
as treatment records note that the Veteran received treatment for 
and a diagnosis of this disorder.  The treatment records further 
reflect that he reported initially feeling a lump in this region 
prior to the actual diagnosis in May 2000. 

The service treatment records show the Veteran complained of left 
shoulder pain and was diagnosed as having a left triceps 
ligamentous strain in October 1970; service treatment records do 
not reveal a diagnosis of left sternoclavicular osteomyelitis.  A 
report of medical history right before discharge in February 1999 
was negative for any left clavicle or shoulder problem.  At his 
May 2008 Travel Board hearing, and as reflected in a June 2001 VA 
medical report, the Veteran reiterated that he received a 
diagnosis of shoulder strain during his period of active service 
in the 1970s to early 1980s.  Hearing Transcript at 14.

In June 2009, the Veteran underwent VA examination.  The examiner 
noted that the claims file was reviewed and that extensive data 
was found regarding the left sternoclavicular joint 
osteomyelitis.  It was noted that the date of onset was in 2000.  
The diagnosis of left sternoclavicular joint osteomyelitis was 
established by review of the records.  Subsequent treatment of 
the osteomyelitis was well-documented.  The Veteran argued that 
his osteomyelitis should be a service connected problem because 
he was seen by the VA during the first year post-discharge.  The 
examiner noted that the Veteran was released from active service 
on August 31, 1999, and presented to the VA in May of 2000 with 
his complaint of left upper hemithoracic discomfort.  He was 
treated for suspected symptoms of his pre-existing cervical spine 
pathology, and worsened during that treatment developing signs 
and symptoms of infection including swelling, tenderness, chills, 
and fever.  He then was correctly diagnosed.  The examiner also 
noted that there was no history of hospitalization, surgery, 
trauma to the bone, or bone neoplasm.  There had been one episode 
of active infection associated with symptoms such as fever and 
chills.  At the time of examination, the left sternoclavicular 
osteomyelitis affected the range of motion of the joint and 
caused minimal discomfort.  On physical examination, there were 
no signs of active infection but the joint was abnormal.  The 
examiner noted a December 2000 radiology report showing resolving 
left sternoclavicular osteomyelitis.  The examiner's diagnosis 
also was left sternoclavicular osteomyelitis, resolved.  There 
were no constitutional symptoms of arthritis.  

In addressing whether the left clavicular osteomyelitis was 
related to service, the examiner indicated that he could find no 
history in the service treatment records of injury to the left 
sternoclavicular joint while in active service.  After service, 
the Veteran did not become symptomatic with the left 
sternoclavicular joint until approximately nine months post-
discharge.  The examiner noted that acute osteomyelitis was 
generally manifest by swelling and tenderness with systemic 
symptoms of chills and fever over a period of approximately days 
to three months.  As such, the Veteran's development of 
osteomyelitis would all outside this window of the clinical 
course of acute osteomyelitis if it were to be assumed that it 
began during service.  Consequently, the examiner determined that 
it was highly unlikely that the infection was indolent for nine 
months prior to his presentation to VA.

The medical evidence of record shows that the left 
sternoclavicular osteomyelitis is not related to the Veteran's 
left shoulder injury in service.  Even though early symptoms of 
this disorder were reported only nine months after service, there 
is no diagnosis of osteomyelitis in service, and the only medical 
opinion of record addressing the etiology of the sternoclavicular 
osteomyelitis found that this is the type of disorder that would 
not be asymptomatic over the nine months between service 
discharge and the time it first manifest.  In other words, the 
Veteran would have been having symptoms such as chills and fever 
over a period of approximately days to three months before the 
disorder was diagnosed; it would not have been nine months.  
There is no evidence that he had symptoms of left 
sternoclavicular osteomyelitis prior to May 2000.

The Veteran genuinely believes that his left sternoclavicular 
osteomyelitis was incurred in service.  He is competent to state 
that which he can experience and there is no reason shown to 
doubt his credibility.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of his 
left sternoclavicular myelitis and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who found that there was no 
relationship between the Veteran's left sternoclavicular 
osteomyelitis and his service and provided a rationale for this 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While the Veteran argues that his osteomyelitis should be 
service-connected because it was manifest within one year of 
discharge from service, osteomyelitis is not a presumptive 
disease listed under 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
competent medical evidence of record shows that it is not the 
type of chronic disease that slowly manifests over a long period 
of time, but rather becomes symptomatic relatively 
contemporaneous with diagnosis of the disorder.  Accordingly, the 
preponderance of the evidence is against the service connection 
claim for left sternoclavicular osteomyelitis; there is no doubt 
to be resolved; and service connection is denied.


ORDER

Service connection for left sternoclavicular osteomyelitis is 
denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


